Citation Nr: 1827715	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  12-17 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for a genitourinary disability, to include an enlarged prostate, claimed as due to herbicide exposure. 

3.  Entitlement to service connection for a skin disability, claimed as due to herbicide exposure. 


 REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to December 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision by the RO in Detroit, Michigan.

The Veteran testified at a hearing conducted by the undersigned Veterans Law Judge in April 2013.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In April 2017, the Board denied the Veteran's claim of entitlement to service connection for bilateral hearing loss and remanded claims of entitlement to service connection for a genitourinary disorder and entitlement to service connection for a skin disorder.  

In February 2018, the United States Court of Appeals for Veterans Claims (Court) granted a joint motion for partial remand regarding the claim of entitlement to service connection for bilateral hearing loss.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

Regarding the claim for service connection for bilateral hearing loss, there were two bases for the February 2018 joint motion for partial remand.  First, it was noted that the Board referenced a "self-report of medical history completed at the time of his separation from service" that did not appear to be of record.  Second, that in relying on the Veteran's memory problems, the Board did not take into account that memory challenges only have a minimal effect on the Veteran's short-term memory recall.  Regarding the first point, the Board notes that in the Veteran's November 1971 exit examination (received 9/19/15, pages 7-8 of 8), the clinical evaluation indicates "normal" for "ears-general" in box 22 and the Veteran writes "Good Health" and signs his name in box 73.  As additional development is required, the Board will not at this time address the second point of the joint motion for partial remand.  

In an April 2018 appellate brief, the Veteran's representative states that the Board failed to obtain a post-service hearing evaluation conducted post service by the Department of Defense.  This test was noted in the April 2013 hearing transcript (received 6/12/13, page 6 of 33).  The Veteran did not indicate what year this test was conducted, whether it was conducted as part of National Guard or reserve duty, or whether it was taken as part of civilian employment with the Department of Defense.  Additional development is therefore required.  

Also in the April 2018 appellate brief, the Veteran's representative argues that the Board failed to ensure receipt of VA medical records from facilities around Kalamazoo.  The representative also argues that the February 2016 addendum medical opinion is inadequate because it does not address whether a non-disabling shift in the Veteran's November 1971 separation examination is sufficient to support a nexus via continuity of symptomatology between his in-service injury and current disability.  Additional development is therefore required.  

For the Veteran's remaining claims, the RO has now conceded that the Veteran was exposed to the herbicide agents in the Korean demilitarized zone.  See January 2018 supplemental statement of the case.  The August 2017 and November 2017 VA medical opinions do not specifically address whether a current skin disorder is related to the Veteran's in-service acne diagnosis.  These opinions also do not specifically address whether the Veteran's complications of a genitourinary disease, specifically recurrent bladder infections and bladder outlet obstruction, are related to the Veteran's in-service recurrent bladder infections.  While the opinions appear to be otherwise credible, addendum opinions are nevertheless required.   

VA treatment records to December 21, 2017, have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from December 22, 2017, to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder all records of the Veteran's VA treatment from December 22, 2017, to the present.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2. Contact the Veteran, and, with their assistance, identify the following:

a. The names of any VA treatment facilities outside of Battle Creek, to include around the Kalamazoo area, where the Veteran has been treated for hearing loss, including the approximate dates of said treatment and the names of any treating physicians.

b. The approximate dates of any post-service hearing tests conducted by the Department of Defense, including the name of any treating physician and the nature of the Veteran's relationship to the Department of Defense at the time of the hearing tests, including whether the Veteran was in the reserves, national guard, civilian employment, or engaged with the Department of Defense in some other capacity.  

The RO should then take appropriate measures to obtain copies of any outstanding records identified by the Veteran.  The Veteran should be notified if any identified records are unavailable and given an opportunity to respond and submit any additional lay evidence or statements.  All such requests and responses are to be noted in the Veteran's claims file.  

3. After obtaining any additional records to the extent possible, an examiner, preferably the examiner who wrote the February 2016 addendum opinion, should review the entire claims file and provide the following opinion:

Whether it is at least as likely as not (a 50 percent or better probability) that any current or previously-diagnosed bilateral hearing loss was incurred in the Veteran's service.

In rendering this opinion, the examiner should address whether the non-disabling shift in hearing thresholds recorded in the Veteran's November 1971 exit examination relative to his October 1968 entrance examination supports nexus via continuity of symptomatology between his in-service injury and current disability.     

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

4. After obtaining any additional records to the extent possible, an examiner, other than the examiner who wrote the August 2017 and November 2017 addendum opinions, should review the entire claims file and provide the following opinions:

a. Whether the Veteran has a current or previously-diagnosed genitourinary disability that is at least as likely as not incurred in service, including as a result of in-service recurrent bladder infections.  In rending this opinion, the examiner is to assume that the Veteran had recurrent bladder infections during service.  Genitourinary disabilities to consider include benign prostatic hypertrophy, recurrent urinary/bladder infections, and bladder outlet obstruction.  

b. Whether the Veteran has a current or previously-diagnosed genitourinary disability that is at least as likely as not incurred in service, including as a result of in-service exposure to herbicide agents.  In rendering this opinion, the examiner should assume that the Veteran was exposed to herbicide agents.  Genitourinary disabilities to consider include benign prostatic hypertrophy, recurrent urinary/bladder infections, and bladder outlet obstruction.

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

5. After obtaining any additional records to the extent possible, an examiner, other than the examiner who wrote the August 2017 and November 2017 addendum opinions, should review the entire claims file and provide the following opinions:

a. Whether the Veteran has a current or previously-diagnosed skin disorder that is at least as likely as not incurred in service, including as a result of in-service acne.  Skin disorders to consider include rosacea, atopic dermatitis, neurodermatitis, seborrheic dermatitis, seborrheic keratosis, purigo nodularis, folliculitis of the scalp, lichen simplex chronicus, right scrotal cyst, and precancerous lesions.  

b. Whether the Veteran has a current or previously-diagnosed skin disorder that is at least as likely as not incurred in service, including as a result of in-service exposure to herbicide agents.  In rending this opinion, the examiner is to assume that the Veteran was exposed to herbicide agents during service.  Skin disorders to consider include rosacea, atopic dermatitis, neurodermatitis, seborrheic dermatitis, seborrheic keratosis, purigo nodularis, folliculitis of the scalp, lichen simplex chronicus, right scrotal cyst, and precancerous lesions.

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

6. After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claims.  If the benefit sought on appeal remains denied, issue to the Veteran and the Veteran's representative a supplemental statement of the case and give an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

